Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of RCE Non-Responsive Amendment
1.	The reply filed on June 10, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
2.	Newly submitted claims 40-50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 40-48 are directed to a system and method for providing recovery for victims of check fraud, the system comprising: at least one electronic database device; and one or more processors configured to: receive subscriptions from one or more subscriber devices for a check fraud protection service at a service provider device, wherein the received subscription identifies a checking account of the one or more subscriber devices and a sequence of numbered checks to be covered by the check fraud protection service at the service provider device; store the checking account and the sequence of numbered checks to be covered by the check fraud protection service in a record within the at least one electronic database device; receive notification of an occurrence of the check fraud associated with at least one of the checking account and the sequence of numbered checks; and provide to the subscriber at least a portion of the amount of money paid arising from the check fraud,  wherein the one or more processors further configured to: provide a command to print an indicia upon each check to signify that such check is enrolled in the check fraud protection program, wherein the at least one electronic database device receives and stores an assignment of a right of recovery by the subscriber,  and wherein the at least one electronic database comprises a written limited power of attorney from the subscriber to pursue recovery from the financial institution
This is separate and distinct from the previous version of claims 24-39 which were directed towards a system and method that involves receiving subscriptions for a check fraud protection service, wherein the received subscription identifies a checking account and a sequence of numbered checks to be covered by said check fraud protection service, store the checking account and the sequence of numbered checks to be covered by said check fraud protection service in a record within the at least one electronic database, and upon notification of an occurrence of check fraud against a check within a range of numbers of checks in the sequence of numbered checks, and  provide to the subscriber at least a portion of the amount of money paid from the subscriber's checking account arising from the check fraud. Therefore, a system and method for providing recovery for victims of check fraud.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 40-50 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
See 37 CFR 1 .111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693